133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Harlan Dwaine Porter, Appellant.
No. 96-3777NE.
United States Court of Appeals, Eighth Circuit.
Dec. 17, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Following the revocation of Harlan Dwaine' Porter's supervised release, the district court sentenced Porter to a term of imprisonment followed by a new term of supervised release.  On appeal, Porter contends the district court improperly added a new term of supervised release as part of Porter's revocation sentence.  A discussion of the issue will serve no useful purpose because Porter's contention is foreclosed by the holdings of this court.  See United States v. St. John, 92 F.3d 761, 766-67 (8th Cir.1996).  Accordingly, we affirm.  See 8th Cir.  R. 47B.